Citation Nr: 0904808	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  08-16 283A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals February 2005 decision that denied 
service connection for bilateral hearing loss, postoperative 
acoustic neuroma, and postoperative hydrocephalus. 


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran, who is the moving party, had active military 
service from May 1945 to January 1946.  There are also 
documents indicating he entered active duty in February 1943, 
but the exact dates of the prior service are not known.
The Veteran seeks revision or reversal of the February 2005 
Board of Veterans' Appeals (Board) decision on the grounds of 
CUE, to the extent the Board decision denied service 
connection for bilateral hearing loss, postoperative acoustic 
neuroma, and postoperative hydrocephalus. 

In the February 2005 Board decision, the Board denied the 
Veteran's service connection claims listed above.  The 
Veteran followed by filing May 2005 and June 2007 motions for 
reconsideration of the Board decision.  However, the Deputy 
Vice-Chairman of the Board denied the Veteran's motions for 
reconsideration in November 2005 and again in February 2008.  
See 38 U.S.C.A. §§ 7103, 7104 (West 2002 and Supp. 2008); 38 
C.F.R. §§ 20.1000, 20.1001 (2008).  These prior motions for 
reconsideration are not considered to be the same as a motion 
for revision on the basis of CUE, the issue currently on 
appeal.  See 38 C.F.R. § 20.1404(e).  In essence, the motions 
for reconsideration are no longer at issue at this time.  

This case has been advanced on the Board's docket.  See 38 
U.S.C.A. § 7107 (West 2002 and Supp. 2008); 38 C.F.R. 
§ 20.900(c) (2008).   


FINDING OF FACT

The February 2005 Board decision that denied service 
connection for bilateral hearing loss, postoperative acoustic 
neuroma, and postoperative hydrocephalus was adequately 
supported by the evidence then of record, and was not 
undebatably erroneous; the record does not demonstrate that 
the correct facts, as they were known in February 2005, were 
not before the Board in February 2005, or that the Board 
incorrectly applied statutory or regulatory provisions extant 
at that time, such that the outcome of the claim would have 
been manifestly different but for the error.




CONCLUSION OF LAW

The February 2005 Board decision does not contain clear and 
unmistakable error. 38 U.S.C.A. §§ 5109A, 7111 (West 2002); 
38 C.F.R. §§ 20.1400-20.1411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2008), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  
However, the VCAA does not apply to claims of clear and 
unmistakable error.  See Parker v. Principi, 15 Vet. App. 407 
(2002); Livesay v. Principi, 15 Vet. App. 165, 178-179 
(2001).  See also 38 C.F.R. § 20.1411 (2008) (obligations 
imposed by other statutes listed are not applicable to 
motions to revise or reverse Board decisions).  Thus, the 
Board will adjudicate the motion without further VCAA 
discussion.  In any event, because the application of the law 
to the undisputed facts is dispositive of this appeal, no 
discussion of VA's duties to notify and assist is necessary.  
See Mason v. Principi, 16 Vet. App. 129 (2002).

Governing Laws and Regulations

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2007).  However, a final Board decision may be revised or 
reversed on grounds of clear and unmistakable error.  
38 U.S.C.A. §§ 5109A(a), 7111(a) (West 2002).  Motions for 
review of prior Board decisions on the grounds of clear and 
unmistakable error are adjudicated pursuant to the Board's 
Rules of Practice at 38 C.F.R. §§ 20.1400-20.1411.

If the evidence establishes clear and unmistakable error, an 
undebatable, outcome- determinative error, the prior decision 
must be reversed or revised, and the decision constituting 
reversal or revision has the same effect as if the decision 
had been made on the date of the prior decision.  38 U.S.C.A. 
§ 7111(b).  See also 38 C.F.R. § 3.105(a).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a); Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).  The "benefit of the doubt" 
rule of 38 U.S.C.A. 5107(b) does not apply to a motion to 
revise a Board decision due to clear and unmistakable error.  
38 C.F.R. § 20.1411(a).  

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Clear and 
unmistakable error does not include a change in medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision, VA's failure to fulfill the duty to assist, 
a disagreement as to how the facts were weighed or evaluated, 
or a change in the interpretation of a statute or regulation 
which was previously correctly applied.  38 C.F.R. § 
20.1403(d).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  For 
a Board decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes relevant 
documents possessed by VA not later than 90 days before such 
record was transferred to the Board for review in reaching 
that decision, provided that the documents could reasonably 
be expected to be part of the record.  38 C.F.R. § 
20.1403(b)(2).

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  A request 
for revision of a Board decision based on clear and 
unmistakable error may be instituted by the Board on its own 
motion or upon request of the claimant.  38 U.S.C.A. § 
7111(c); 38 C.F.R. § 20.1400(a).  The motion must include the 
name of the Veteran; the name of the moving party if other 
than the Veteran; the applicable VA file number; and the date 
of the Board decision to which the motion relates.  Motions 
that fail to comply with these requirements shall be 
dismissed without prejudice.  38 C.F.R. § 20.1404(a).

A claim requesting review for clear and unmistakable error 
may be filed at any time after the underlying decision is 
made.  38 U.S.C.A. § 7111(d); 38 C.F.R. § 20.1404(c).  
Pursuant to an opinion of the VA General Counsel, VAOPGCPREC 
1-98, the Board's authority applies to any claim pending on 
or filed after the date of enactment of 38 U.S.C.A. § 7111, 
that is, November 21, 1997.  See 38 C.F.R. § 20.1400.  The 
moving party's motion for review or revision was filed with 
the Board in June 2008.

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (Court) 
has defined clear and unmistakable error as an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not a 
mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
The error must be one which would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).   Clear and unmistakable errors "are errors that 
are undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.

Analysis

The Board previously determined in a February 2005 decision 
that service connection for bilateral hearing loss, 
postoperative acoustic neuroma, and postoperative 
hydrocephalus was not warranted.  The Board concluded that 
bilateral hearing loss, postoperative acoustic neuroma, and 
postoperative hydrocephalus were not incurred in or 
aggravated by service, and nor may they be presumed to have 
been incurred in service by way of the one-year presumption 
for chronic diseases.  The Board reasoned that although 
service treatment records (STRs) were missing, and attempts 
to locate them unsuccessful, the evidence of record was still 
negative for any medical evidence or lay complaints of 
treatment for bilateral hearing loss, postoperative acoustic 
neuroma, and postoperative hydrocephalus until the 1990s, 
many decades after discharge after service.  

The Board also emphasized there was no competent evidence of 
a nexus between these disorders and his military service.  In 
this regard, the Board acknowledged the March 2000 nexus 
opinion of Dr. C.L., MD., but found that this opinion was 
inconsistent with the remainder of the evidence.  In 
addition, the Board assessed that since this medical opinion 
was based on an inaccurate factual premise, it was not 
probative.  That is, there was insufficient evidence to 
verify the occurrence of the alleged in-service incident (a 
July 1945 airplane crash in Karachi, India), which the 
Veteran says caused head and lower neck injuries at that 
time, eventually precipitating the current disorders on 
appeal.  The Board added that no other clinical records 
contain references to indicate that any nexus with service 
exists.  The Board concluded that the greater weight of the 
evidence demonstrated that any current bilateral hearing 
loss, postoperative acoustic neuroma, or postoperative 
hydrocephalus began many years after the Veteran's active 
duty and was not caused by any incident of service.     

In this case, the moving party has asserted clear and 
unmistakable error in the February 2005 Board decision on 
several bases.  In essence, the Veteran alleges that the 
Board did not apply the factual evidence correctly.  He 
believes the evidence was clear in showing that he was 
involved in a plane crash in July 1945 during service, 
leading to his current disabilities.  The Veteran disagrees 
with the Boards findings of fact and conclusions of law.  He 
also asserts that the VA did not adequately help him obtain 
missing STRs even with a heightened duty, as well as post-
service private medical records.  He asserts he received 
inadequate representation from the American Legion.  He 
believes VA did not correctly apply the "benefit of the 
doubt" legal standard in his favor.  He says there was an 
error in identifying his precise dates of active duty.  In 
asserting clear and unmistakable error, he has also submitted 
additional personal statements, letters from himself  to 
others, lay statements from friends, Internet records, and 
medical evidence in support of his claim that were not in the 
claims folder at the time of the February 2005 Board 
decision.  In light of these errors, he maintains that 
reversal of the February 2005 Board decision is warranted, 
which would result in the grant of service connection for all 
three disorders.  See clear and unmistakable error motion 
received in June 2008; personal statements dated in June 
2008, July 2008, and November 2008.   

Initially, in June 2008, the Veteran filed a motion for 
revision of the February 2005 Board decision on the basis of 
clear and unmistakable error.  This meets the filing and 
pleading requirement of 38 C.F.R. § 1404(a).  

However, the Board finds that no clear and unmistakable error 
in the February 2005 Board decision.  That is, the moving 
party has failed to demonstrate any error of fact or law that 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a).  

The Board can currently find no basis for finding that the 
Board's earlier February 2005 conclusions were not reasonably 
supported by the evidence of record.  38 C.F.R. § 20.1403(a).  
STRs in this case were unavailable and presumed destroyed in 
a 1973 fire at the National Personnel Records Center (NPRC).  
Morning reports for 596th Air Engr Sq 380th Air Sv Gp AC 
located in Karachi, India, and dated in July and September, 
presumably in 1945, contain no notations regarding the 
Veteran.  In the September morning report there is a notation 
including "Dy to TDY Repl Depot No 1 APO..."  Service records 
include a notice of special orders dated in June 1945, 
indicating that Atabrine suppressive treatment would be 
initiated, presumably for suppression of malaria.  Service 
records include a notice of special orders dated September 
17, 1945, which shows that the Veteran was "TDY in the United 
States" dated July 17, 1945.  The notice indicated that this 
constituted a temporary change of station for the purposes of 
rehabilitation, recuperation and recovery in the United 
States.  Service records include a military record and report 
of separation, certificate of service, which shows that the 
Veteran's military occupational specialty was signal 
equipment maintenance and repair officer.  Review of that 
certificate shows that the Veteran served in Burma from May 
1945 until September 25, 1945, when he left to return to the 
United States.  He was awarded decorations and citations 
including Asiatic-Pacific Campaign Medial, American Campaign 
Medal, and World War II Victory Medal.  The certificate noted 
that no wounds were received in action.  There is no 
indication that the Veteran actually engaged in combat during 
service.  

In a January 2001 letter from the Air Force Historical 
Research Agency, an archivist discussed her review of 
records.  She indicated that after looking through records 
pertaining to aircraft accidents and reviewing the Veteran's 
unit history, she found no mention of the Veteran's claimed 
accident involving a crash of a Noorduyn YC-64 Norseman IV 
aircraft in July 1945.  She further stated that this was not 
saying the accident did not happen, but rather, was not 
documented.  Further, in an August 2004 reply to request for 
information, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) noted that it reviewed the historical 
reports submitted by the 596th Air Engineering Squadron and 
its higher headquarters, the 380th Air Service Group, for the 
period from June to August 1945.  USASCRUR stated that the 
histories did not report the aircraft crash described by the 
Veteran.

Post-service, private treatment records do not reveal 
complaints or treatment for bilateral hearing loss, 
postoperative acoustic neuroma, and postoperative 
hydrocephalus until the 1990s.  In a March 2000 statement, 
Dr. C.L., MD., stated that on reviewing the records of the 
Veteran, he noticed that the Veteran had a history of 
surviving an airplane crash while stationed in Karachi, India 
in 1945.  Dr. C.L., stated that the Veteran reported the 
following:  The Veteran was hospitalized for at least a week 
following the flight, and sustained a head injury resulting 
in a concussion injury and prolonged loss of consciousness.  
Subsequent to that hospitalization, the Veteran developed 
severe periodic headaches, lapses of consciousness and other 
vaguely defined neurological complaints spanning several 
decades.  The Veteran underwent shunt placement for chronic 
hydrocephalus in October 1996.  An acoustic neuroma of the 
right auditory nerve was diagnosed and surgically removed in 
July 1999.  Dr. C.L. concluded with an opinion that the 
Veteran suffered a traumatic injury to the brain resulting in 
hydrocephalus dating from his service-related accident in 
1945.  

But, based on this evidence, including the opinion of Dr. 
C.L., which was premised on a reported history that had not 
been verified, the Board could not conclude that the Veteran 
was involved in an in-service air plane crash in July 1945 
causing two weeks hospitalization with head and neck 
injuries.  In light of the above discussion, it is clear that 
the Board properly considered all the pertinent evidence 
before it in February 2005.  The correct facts, as they were 
known at the time, were before the Board, and were considered 
by the Board.  38 C.F.R. § 20.1403(a); Luallen v. Brown, 8 
Vet. App. at 95.  Thus, no clear and unmistakable error of 
fact is shown.  Id.  The findings of fact and discussion of 
the evidence available at that time are consistent with the 
conclusions reached.  The Veteran's disagreement with the 
Board's findings of fact and general interpretation of the 
evidence of record in February 2005 constitutes a mere 
disagreement with how the Board evaluated or weighed the 
facts, and is therefore inadequate for a finding of CUE.  38 
C.F.R. § 20.1403(d).  The Veteran essentially argues that the 
RO should have given greater weight to his lay statements 
regarding the occurrence of the July 1945 injuries in a plane 
crash and the nexus opinion based on his reported history.  
However, reasonable minds could have differed in February 
2005 regarding the weight to assign the favorable and 
unfavorable evidence of record (including the absence of 
evidence) on these issues.     

The Board acknowledges that the Veteran has recently 
submitted additional personal statements, letters from 
himself to others, lay statements from friends, Internet 
records, and medical evidence in support of his claim.  This 
evidence was not of record at the time of the February 2005 
Board decision.  But review for clear and unmistakable error 
in a prior Board decision must be based on the record that 
existed when that decision was made.  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  38 C.F.R. § 20.1403(b)(1); 
Porter, 5 Vet. App. at 235-36.  

The Board has also considered the Veteran's assertion that 
the Board made an error in identifying his precise dates of 
active duty.  The Board found that he had active military 
service from May 1945 to January 1946, but also mentioned 
that there were some documents indicating he entered active 
duty in February 1943, although the exact dates of the prior 
service are not known.  In any event, even if a mistake was 
made in precisely identifying the dates of his active 
service, it would not have affected his claim since the date 
of his alleged in-service plane crash was July 1945, a date 
already acknowledged as occurring during his active duty 
service.  In other words, any mistake would not have 
manifestly changed the outcome when it was made.  Since it is 
not absolutely clear that a different result would have 
ensued, any error complained of as to his precise dates of 
service cannot be clear and unmistakable.  38 C.F.R. 
§ 20.1403(c).  

The evidence also does not show that the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  38 C.F.R. § 20.1403(a).  In this regard, the Board 
must consider the law in effect at the time of the February 
2005 Board decision.  38 C.F.R. § 20.1403(b)(1); Russel, 3 
Vet. App. at 313-14.  

At that time, applicable VA law provided that service 
connection means that the facts establish that a particular 
injury or disease resulting in disability was incurred in the 
line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.  Certain chronic diseases, including an 
organic disease of the nervous system, may be presumed to 
have incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  When a disease is first diagnosed 
after service, service connection can still be granted for 
that condition if the evidence shows it was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107 (West 2002).

In applying the previous law and regulation to the facts in 
February 2005, the  Board concluded that the greater weight 
of the evidence demonstrated that any current bilateral 
hearing loss, postoperative acoustic neuroma, or 
postoperative hydrocephalus began many years after the 
Veteran's active duty and was not caused by any incident of 
service.  Just because the Veteran merely disagrees with the 
Board's conclusions of law does not mean that the statutory 
and regulatory provisions extant at the time were incorrectly 
applied.  38 C.F.R. § 20.1403(a).  
Although the Veteran asserts that the Board failed to give 
him the "benefit of the doubt", a review of the February 
2005 decision shows that the Board considered 38 U.S.C.A. § 
5107.  

Finally, the Board sees the Veteran's allegations that the VA 
did not adequately help him obtain missing STRs, even with 
the heightened duty, as well as post-service private medical 
records.  In addition, he asserts he received inadequate 
representation from the American Legion at the time of the 
February 2005 decision.  These allegations, in the context of 
a motion for revision or reversal based on clear and 
unmistakable error, can only be construed as a claim that the 
Board's February 2005 decision did not ensure fulfillment of 
VA's duty to assist.  However, as discussed above, clear and 
unmistakable error does not include a breach of the duty to 
assist.  38 C.F.R. § 20.1403(d).  Further, the Veteran's 
disagreements with his representative have nothing to do with 
the VA.    

In light of the above discussion, the Board finds that the 
moving party has not demonstrated grounds for revision or 
reversal of a Board decision on the basis of clear and 
unmistakable error.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 
20.1400-1411.  There being no other allegations of fact or 
law, his motion is denied.


ORDER

The motion for revision or reversal of the February 2005 
Board decision that denied service connection for bilateral 
hearing loss, postoperative acoustic neuroma, and 
postoperative hydrocephalus is denied.




                       
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



